United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3888
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jose DeJesus Arrellano-Garcia,          *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: June 24, 2003
                             Filed: July 9, 2003
                                  ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In June 1997, Jose Arrellano-Garcia was arrested for selling methamphetamine.
After making an initial court appearance and posting bond, he failed to appear at a
subsequent court hearing and fled to Mexico. In March 2002, Arrellano-Garcia was
arrested while attempting to enter the United States from Mexico. He pleaded guilty
to distributing methamphetamine. See U.S.C. §§ 841(a)(1) & 841(b)(1)(B) (2000).
The District Court1 sentenced him to forty-six months of imprisonment and three
years of supervised release. On appeal, Arrellano-Garcia argues that the District

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
Court clearly erred in enhancing his Guidelines range for obstructing justice. See
U.S.S.G. § 3C1.1 (2002).

       We conclude that the District Court did not clearly err in enhancing Arrellano-
Garcia’s sentence under section 3C1.1. See U.S.S.G. § 3C1.1, cmt. n.4(e) (2002)
(providing non-exhaustive list of conduct to which enhancement applies including
"escaping . . . from custody before trial or sentencing; or willfully failing to appear,
as ordered, for a judicial proceeding"); United States v. Young, 315 F.3d 911, 913
(8th Cir. 2002) (noting standard of review), cert. denied, 123 S. Ct. 2108 (2003).
Arrellano-Garcia’s argument that his five-year flight delayed but did not impede the
government’s investigation into his case is without merit. By its own terms § 3C1.1
applies when a defendant obstructs or impedes, or attempts to obstruct or impede, the
investigation, prosecution, or sentencing of an offense. See U.S.S.G. § 3C1.1; United
States v. Billingsley, 160 F.3d 502, 506-507 (8th Cir. 1998) (holding that obstruction-
of-justice enhancement was warranted where defendant absconded after arrest but
before indictment). In this case, the government was unable to complete its
prosecution of Arrellano-Garcia’s offense while he was a fugitive. See United States
v. Smith, 62 F.3d 1073, 1079 (8th Cir. 1995) (holding that obstruction-of-justice
enhancement applied where facts indicated that defendant actively impeded arrest and
resolution of her case when she fled after being questioned), cert. denied, 516 U.S.
1098 (1996).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -2-